Title: Enclosure, [11 June 1794]
From: 
To: Monroe, James


Mr de Talleyrand and Mr de Beaumez have their Relations in France; none of whom have been accused. But they are arrested as having been heretofore Nobles, without any other suspicion as to their private characters. If they were under accusation, Mr de Talleyrand and Mr de Beaumez would not entreat the interest of Mr Monroe in their favour.
As suspicions to which men are liable, may be of more serious consequences in a time of revolution than at other times; and as it would probably not be convenient for Mr Monroe to protect persons who, in the eyes of some Individuals only, might be subject to suspicion—Messrs de Talleyrand and de Beaumez will not ask the good offices of Mr Monroe in behalf of men. The intercession is solicited for Females only; and at a time when the delicate situation of Mr Monroe can be no obstacle to what his generosity would lead him to do; since by virtue of the Decree passed on the Report of Mr St. Just, Persons of that class which were anciently privileged, and now under arrest, will be relieved from Prison, to be transported. Mr Monroe is therefore requested to use all the means which his prudence and humanity shall suggest, for the embarkation of some Persons hereafter mentioned, on board of some American Vessel, which he will point out, in order to rejoin their relations, who, unwilling to stay in countries at war with France, are come to America to settle.


Madam Briois
}
Prisoners at Arras—perhaps transferred to Amiens


Madelle de Beaumez




Madam de Perigord,
{
arrested at Paris


Madam de Luynes,



Madam de Montmorency,



Madam de Laval—arrested at Bolbec, Department of the lower seine.
Madam de Damas Marillac—arrested at Chatillon upon the seine.
Mr Monroe is requested to advance the necessary travelling expences to the port of embarkation. Mr Hamilton has permitted that Mr Monroe may draw upon him for the reimboursement of those advances.
Mr de Talleyrand and Mr de Beaumez are persuaded, from the known character of Mr Monroe, that after having attended to the more important Duties of his station, he will cheerfully oblige, and attach to him by the strongest ties of gratitude, two Persons who love liberty, and who will always love their country.
